Citation Nr: 0311731	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-02 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to an increased rating for residuals of a 
right wrist wound involving Muscle Group VII, currently 
evaluated as 10 percent disabling.

2.	Entitlement to an increased rating for disfiguring scars 
of the right side of the face and lower lip, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from September 1943 
to November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran was scheduled for a videoconference 
hearing with a Member of the Board sitting in Washington, 
D.C., in January 2003, but failed to report and did not 
request that the hearing be rescheduled.  As a result, the 
Board believes all due process requirements were met with 
regard to the hearing request.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, under authority provided at 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-
7304, -7305, -7316 (May 1, 2003).  That decision emphasized 
the Board's status as "primarily an appellate tribunal," 
and held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, because no further guidance or 
regulatory direction has been issued to implement them, and 
and because the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, the Board believes that 
the most appropriate action is to remand the veteran's case 
to the RO for review.  It would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Furthermore, during the pendency of the veteran's appeal, and 
effective August 30, 2002, the rating criteria for evaluating 
skin disorders found in the VA Schedule for Rating 
Disabilities at 38 C.F.R. 4.118 were amended.  See 67 Fed. 
Reg 49,590-99 (July 31, 2002).  The modifications to the 
Rating Schedule changed the rating criteria for rating scars 
under Diagnostic Codes 7800-7805 (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805).  The new rating 
criteria change the basis for evaluating disfiguring scars, 
and include eight specific characteristics of disfigurement 
to be considered in evaluating disfigurement of the head, 
neck, and face.  Id.

The United States Court of Appeals for Veterans Claims has 
held that VA must apply the version of 38 C.F.R. Part 4 which 
is more favorable to the appellant. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); see also Dudnick v. Brown, 10 
Vet. App. 79 (1997) (with respect to the amended regulations 
in question, VA is required to apply the amendments to the 
extent that they are more favorable to the claimant than the 
earlier provisions).

While the veteran underwent VA examination for his scars in 
January 2002, the RO has not yet considered the veteran's 
claim for an increased rating for his service-connected 
facial scars under the new rating criteria, which became 
effective on August 30, 2002.  Nor has the RO considered 
whether a VA new examination is warranted to obtain the 
objective findings needed to properly evaluate the veteran 
under the new rating criteria.

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.	The appellant should be contacted and 
invited to submit any additional evidence 
he may have in support of his claim.

2.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied, including VA re-examination if 
warranted.

3.	Thereafter, the RO should readjudicate the 
appellant's claims of entitlement to a 
rating in excess of 10 percent for 
residuals of a wound to Muscle Group VII 
of the right wrist, and a rating in excess 
of 10 percent for disfiguring facial scars 
of the right side of the face and lower 
lip.  The RO should bear in mind that the 
schedular criteria for evaluating the skin 
disability were amended effective August 
30, 2002.  Therefore, consistent with the 
holding in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), for the period prior to 
August 30, 2002, the RO should consider 
the pre-August 2002 schedular criteria in 
evaluating that disability.  For the 
period after that date, the RO should 
consider both the old criteria and the new 
criteria that became effective in August 
2002, and assign the more favorable 
rating.

4.	If the benefits sought on appeal remain 
denied, the appellant and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the June 2002 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


